Citation Nr: 1805590	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-28 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease.  

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease.  

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  

4.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDING OF FACT

In a November 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for higher initial ratings for right and left knee degenerative joint disease, bilateral hearing loss, and tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for higher initial ratings for right and left knee degenerative joint disease, bilateral hearing loss, and tinnitus are met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 2017 statement, the Veteran stated that he would like to withdraw the appeal for higher initial ratings for right and left knee degenerative joint disease, bilateral hearing loss, and tinnitus.  

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or during a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim and the appeal for higher initial ratings for right and left knee degenerative joint disease, bilateral hearing loss, and tinnitus is dismissed.


ORDER

The claim for a higher initial disability rating for right knee degenerative joint disease is dismissed.  

The claim for a higher initial disability rating for left knee degenerative joint disease is dismissed.  

The claim for a higher initial disability rating for bilateral hearing loss is dismissed.  

The claim for a higher initial disability rating for tinnitus is dismissed.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


